Citation Nr: 1026509	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  03-22 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The Veteran had active service from February 1960 to June 1967.  
He died in March 2002, and the appellant claims benefits as his 
widow.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The appellant testified at a Travel Board hearing conducted at 
the RO before the undersigned Veterans Law Judge in January 2005.  
A transcript is of record.  

The Board previously denied the appealed claim in a May 2005 
decision.  However, the appellant appealed the case to the United 
States Court of Appeals for Veterans Claims (Court), and in 
August 2006 the Court issued an Order vacating the Board's 
decision and remanding the case for further development.  The 
Board in March 2007 remanded the case for development, as ordered 
by the Court.  We remanded the case again in March 2010.  The 
case now returns for further review.  


FINDINGS OF FACT

1.  The Veteran died in March 2002, at the age of 62.  The 
official certificate of death lists the cause of death as sepsis, 
due to or as consequence of pneumonia, due to or as a consequence 
of pulmonary hypertension.  The certificate does not list other 
significant conditions contributing to death, or resulting in the 
underlying causes of death, or otherwise hastening the onset of 
death.


2.  The competent and probative evidence of record preponderates 
against a finding that any disorder causing death, or 
substantially contributing to death or otherwise hastening the 
onset of death, either developed in service or was otherwise 
causally related to service.

3.  Hypertension was not present to a compensable degree within 
the first post-service year.  

4. During his lifetime and at the time of death, the Veteran was 
not service connected for any disability.


CONCLUSION OF LAW

The cause of the Veteran's death and the causes of all diseases 
or disabilities substantially contributing to death or otherwise 
hastening the onset of death were not themselves incurred or 
aggravated by active military service and may not be presumed to 
have been caused or aggravated by active military service, nor 
were they causally related to or aggravated by any injury or 
disease incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1310, 1131, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309, 3.312(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his/her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in compensation claims, e.g., as to potential 
downstream issues such as effective date.

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, and 
the Board has found none.

VA has fulfilled the above VCAA notice and development assistance 
requirements in this case with regard to the claim for service 
connection for the cause of the Veteran's death.  The RO issued a 
VCAA letter in July 2002 addressing the claim.  That letter was 
followed by initial RO adjudication of the claim in September 
2002.  The July 2002 VCAA letter provided the appellant with 
adequate notice of the duty-to-assist provisions of the VCAA, and 
informed her of the information and evidence necessary to 
substantiate her claims for service connection for the cause of 
the Veteran's death.  38 C.F.R. § 3.303.  

By the July 2002 VCAA letter the appellant was provided adequate 
notice of the duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate her claim for service connection for the cause of 
the Veteran's death.  38 C.F.R. §§ 3.303, 3.312.  By further VCAA 
letters in April 2007 and April 2008, she was told that it was 
ultimately her responsibility to see that pertinent evidence not 
in Federal possession is obtained.  These letters were followed 
by readjudication of her claim by the Appeals Management Center 
(AMC), including most recently by a SSOC in April 2010.  

In the context of a claim for dependency and indemnity 
compensation based upon service connection for the cause of a 
veteran's death, VCAA notice must also include:  (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation of 
the evidence and information required to substantiate such a 
claim based on a previously service- connected condition; and (3) 
an explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

In this case, notice in compliance with both the Dingess and Hupp 
precedents, supra, was provided to the claimant by the April 2007 
and April 2008 VCAA letters, and, as noted above, subsequent 
readjudication of the claim occurred.  Moreover, the appellant 
has demonstrated an understanding of the elements of a claim of 
entitlement to service connection for cause of death via 
statements and evidence she has submitted throughout the course 
of the claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (Court was convinced that the appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).

The claimant and her authorized representative subsequently 
submitted additional statements into the record in May 2010.  
However, these provided no additional evidence or argument 
requiring RO or AMC review prior to Board adjudication.  
See  38 C.F.R. § 19.31.

VA has a duty to assist claimants in the development of their 
claims.  This duty includes assisting the claimant in the 
procurement of service treatment records (STRs) and post-service 
treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA letters 
requested that the claimant advise of any VA and/or private 
medical sources of evidence pertinent to her claim, and that she 
provide necessary authorization to obtain those records.  They 
also requested evidence and information about treatment after 
service, in support of the claim.  They further requested any 
medical records, lay statements, or other evidence which might 
serve to corroborate the appellant's assertions, in support of 
her claim.  

The claims file reflects that the RO dutifully requested 
authorization from the claimant to obtain records from indicated 
private sources, and then sought records from VA and private 
sources.  All records and responses received were associated with 
the claims file, and the appellant was informed, by the appealed 
rating action as well as by the SOC and SSOCs, of records 
obtained and hence, by implication, of records not obtained, in 
furtherance of the appealed claim.  Indicated records were 
requested, and service and post-service VA and private treatment 
records were obtained and associated with the claims file.  The 
Veteran did not indicate the existence of additional pertinent 
evidence that has not been requested or obtained.  
The claimant testified in support of her claim at the January 
2005 Travel Board hearing.  She and her authorized representative 
did not indicate that the she desired a further opportunity of a 
hearing, and in a May 2010 reply to the April 2010 SSOC, the 
claimant informed that she had no further information or evidence 
to submit.  

At the time of the prior, now vacated Board decision in May 2005, 
the record reflected the possibility of additional medical 
records from Abington Memorial Hospital not yet obtained.  The 
record also then reflected that records from Dr. S, who had 
assertedly treated the Veteran since 1984, had also not yet been 
obtained.  The Court in its August 2006 Order required that any 
unobtained records from Abington Memorial Hospital and Dr. S be 
sought and obtained.  Available records from Abington Memorial 
Hospital were obtained and associated with the claims file in May 
2009.   

The Board in its March 2007 remand required that records be 
sought from Dr. S, from Abington Memorial Hospital, and from Dr. 
P, who had had provided an August 2002 statement of treatment of 
the Veteran.  Following an additional VCAA letter to the 
appellant in April 2007 directed at this additional development, 
the AMC sought records from these private sources.  Dr. S 
provided a reply in June 2007 informing that he had only treated 
the Veteran at Abington Memorial Hospital, not in the doctor's 
office, and that he did not keep records of the hospitalization 
treatment, but rather they could be obtained from Abington 
Memorial Hospital.  As already noted, the available records from 
that hospital were requested, and were obtained in May 2009.  

The appellant provided an authorization in May 2009 informing 
that Dr. P practiced at University of Pennsylvania Hospital.  
Records from that facility were obtained and associated with the 
claims file in January 2009.  

The Court in August 2006 also required that the Board consider 
obtaining a VA medical opinion to address questions pertinent to 
the claim.  VA is obligated to obtain a VA medical examination or 
opinion for claims in cases where there is (1) evidence of a 
current disability, (2) evidence of an in-service event, injury, 
or disease, and (3) an indication that there may be a connection 
between the two.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).   A VA medical 
opinion was obtained in September 2009 addressing issues 
pertinent to the claims.  

If an examination report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for rating purposes.  38 C.F.R. § 4.2.  Once VA 
provides an examination in a service connection claim, the 
examination must be adequate or VA must notify the veteran why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  An adequate examination must support its 
conclusion with an analysis that can be weighed against contrary 
opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  
A medical opinion that contains only data and conclusions cannot 
be accorded any weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008).  In Stefl, 21 Vet. App. at 124, the Court found 
that a medical examination was inadequate because it provided an 
unsupported conclusion.   The September 2009 medical opinion 
report, taken together with the balance of the medical and non-
medical record, provides sufficient detail and sufficiently 
addresses implicated medical issues and discusses its conclusions 
with adequate analysis, as discussed infra, for the Board to 
adjudicate the present claim on the merits.

The September 2009 VA examiner  who provided the opinion  report 
noted that the record of the terminal hospitalization in 2002 was 
not reflected in the claims file.  The Board in March 2010 
accordingly remanded the case again to obtain those terminal 
hospitalization records, with the claimant's authorization.  The 
AMC, in March 2010, sought the claimant's authorization and 
assistance in obtaining those private terminal hospitalization 
records.  The claimant did not reply to this request, and 
accordingly those records could not be obtained.  The Board finds 
that all the terms of the Board's March 2007 and March 2010 
remands have been substantially complied with, to the extent 
possible.  Only substantial, and not strict, compliance with the 
terms of a Board remand is required pursuant to Stegall v. West, 
11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  

All indicated development having been undertaken, no further 
notice or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
appellant has thus presented no pertinent avenues of evidentiary 
development that the RO has not pursued by query.  Hence, the 
case presents no reasonable possibility that additional 
evidentiary requests would further the claim for service 
connection for the cause of the Veteran's death.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159.  

II.  Claim for Service Connection for the Cause of Death

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Disorders 
diagnosed after discharge may still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

For certain chronic diseases, such as cardiovascular renal 
disease (including hypertension), a presumption of service 
connection arises if the disease is manifested to a degree of 10 
percent within a year following discharge from service. 38 C.F.R. 
§ 3.307, 3.309.

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.12(a).  For a service-connected disability to be the 
principal cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.12(b).  For a service- 
connected disability to constitute a contributory cause, it must 
have contributed substantially or materially; it is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection. 
38 C.F.R. § 3.312(c).

Service connection for primary alcoholism is precluded as a 
matter of law. 38 U.S.C.A. §§ 105(a), 1110, 1131; 38 C.F.R. §§ 
3.1(m), 3.301.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; where 
medical expertise is required, lay assertions of medical status 
do not constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability which may 
reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) 
(noting that a layperson may comment on lay-observable symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage v. Gober, 10 Vet. App. 
488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted").  In weighing 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence of 
record, malingering, desire for monetary gain, and demeanor of 
the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's death certificate informs that he died in March 
2002 at the age of 62.  The listed immediate cause of death was 
sepsis, noted as due to or as a consequence of pneumonia, due to 
or as a consequence of pulmonary hypertension.  

During his lifetime, the Veteran was not service connected for 
any disability.  

The claimant contends, in effect, that the pneumonia which the 
Veteran had in service was not acute and transitory, but rather 
was recurrent or persistent, and that the disability ultimately 
caused or contributed to the cause of his death.  In testimony 
before the undersigned in January 2005, the claimant averred that 
she met her husband in 1961 while he was stationed in Germany, 
and they were married there.  She testified that the Veteran 
caught pneumonia five or six times in service, adding that he 
would get sick when he went on maneuvers.  She further testified 
that he was hospitalized "all the time" when in service, and 
added that he never worked following his separation from service 
because he was sick all the time. 

During the Veteran's service from February 1960 to June 1967, his 
stationings included Philadelphia, Pennsylvania, and Frankfurt, 
Germany.  In August 1974 he submitted a claim for service 
connection for lungs weakened by pneumonia, and high blood 
pressure, both contended to have begun in May 1964.  He then 
reported having been treated for pneumonia at an Army hospital in 
Frankfurt in January 1966 and May 1966.

No disability was found upon in-service general examinations in 
March 1961 and January 1964, and in March 1967 for the Veteran's 
separation from service, except that chronic, severe alcoholism 
was assessed upon his separation examination.  While the Veteran 
reported upon his report of medical history for service 
separation that he had been told he had high blood pressure, 
hypertension is not reflected in the STR, with the blood pressure 
upon service separation noted to be 110/60.  

Service treatment records show the Veteran underwent surgical 
correction for a hammertoe of the right third toe in December 
1960.  

In August 1962 the Veteran was seen for a complaint of chest 
discomfort and substernal pain, with a sensation of tightness in 
the chest with deep inspiration, and the condition aggravated by 
coughing.  No objective signs of related disease were noted upon 
examination.  The examiner assessed possible early 
tracheobronchitis.  The Veteran was seen the following day and it 
was noted that his chest discomfort was subsiding.  The STRs 
contain no further reference to similar symptoms prior to the 
Veteran's January 1967 hospitalization for bilateral pneumonia, 
and contain no further mention of possible tracheobronchitis.

The Veteran received treatment for simple drunkenness in December 
1965.   

Chest X-rays were obtained in June 1965, and were found to be 
within normal limits.  The Veteran was then noted to be working 
as a food handler.  

In July 1965 the Veteran was seen for significant agitation, 
requesting to see a psychiatrist.  The treating physician noted 
that the Veteran admitted to drinking recently up to two quarts 
of whisky daily.  The physician assessed acute alcoholic 
agitation and borderline delirium tremens.  
In October 1965 the Veteran received treatment for aching pain in 
his knees, and it was assessed that early rheumatoid arthritis 
was doubtful but could not be ruled out.  He was also treated in 
October 1965 for an upper respiratory infection, but his lungs 
were found to be normal.  

The Veteran was treated for cold feet in January 1966, but no 
damage to the feet was found.  

In October 1966 the Veteran was seen for chronic cough and stuffy 
nose of three days duration, and an upper respiratory infection 
was diagnosed.  He was seen again and treated approximately three 
weeks later in October 1966, with complaint of productive cough, 
slight headache, and nasal congestion.   In an undated service 
record thereafter the Veteran was seen for complaints of a stuffy 
nose and shaking.  His chest was clear to percussion and 
auscultation.  The examiner assessed  an upper respiratory 
infection and alcoholism.  

Multiple other STRs, including undated records, reflect treatment 
for symptoms or conditions associated with alcoholism and alcohol 
withdrawal.  

In January 1967 the Veteran was hospitalized for approximately 
one week for an upper respiratory infection with associated 
bilateral pleuritic chest pain.  The hospital record noted that 
he was serving as a cook.  Also noted were ongoing difficulties 
with alcohol.  The Veteran reported that he frequently consumed 
from one to one-and-one-half quarts of whisky per day.  He was 
also noted to be followed at the mental hygiene clinic at the 3rd 
Armor Division.  The Veteran reportedly had recently consumed a 
large quantity of alcohol without eating, which he attributed to 
being 'quite nervous' during the holidays.  Diagnoses assigned 
during the hospitalization included bacterial pneumonia of the 
left upper lobe and right middle lobe.  The pneumonia was 
reportedly treated and cured with intravenous fluids containing 
penicillin.  Also diagnosed and treated were acute alcoholic 
gastritis, chronic alcoholism, and delirium tremens.  
A service treatment record approximately two weeks after the 
hospitalization reflected the Veteran being found in a stuporous 
state in front of the billets, and being confused and disoriented 
when aroused.  He reportedly had not had a drink of alcohol for 
36 hours, and an assessment was made of delirium tremens.
 
The Veteran was hospitalized again, this time in a 
neuropsychiatric ward, for two days  in early February 1967 after 
being seen for acute alcohol intoxication, with a many month 
history of alcoholism noted.  He was observed for possible 
psychiatric disability, but no mental disorder distinct from 
alcoholism was found.  He was discharged to duty.  

A March 1967 lab report reflects that a urine sample had many 
white blood cells and was positive for many gram negative 
diplococci.  

There is no record of the Veteran having been diagnosed or 
treated for pneumonia or other respiratory disorders in service 
following the January 1967 hospitalization, or for years after 
service.

An obtained July 1974 Abington Memorial Hospital admission report 
notes that this was the first admission for the Veteran, but that 
he had a long history of alcohol abuse, with hospitalization a 
year prior for alcohol abuse.  The July 1974 admission was based 
on a history over past days of visual hallucinations followed by 
a seizure, with tongue biting and an associated history of loss 
of consciousness.  Upon that admission the Veteran's complaints 
were of abdominal pain, muscle pains, and chest pain.  Other 
symptoms included gait unsteadiness, and lower extremity loss of 
strength and neuropathy.  Discharge diagnoses were alcoholism and 
alcoholic myopathy.   A past medical history was noted in 
treatment records of alcoholism and recurrent pneumonia.  

More proximate to the Veteran's death, an Abington Memorial 
Hospital report of chest X-rays dated in September 1995 showed 
prominent interstitial markings in the lower lungs without focal 
consolidation, on which basis interstitial fibrosis was 
diagnosed.  Possible mitral disease was also then noted based on 
straightening of the cardiac margin and some slight cardiomegaly.  
By comparison, chest X-rays from May 1994 showed a slight 
increase in interstitial markings, with an impression of possible 
early fibrosis.  

A submitted evaluation dated in August 2001 to support an aid and 
attendance claim noted that the Veteran was visibly short of 
breath, and provided diagnoses of severe primary pulmonary 
hypertension, insulin-dependent diabetes mellitus, and peripheral 
neuropathy.  

A private treating physician, Dr. S, provided a statement in 
August 2002 informing that the Veteran was a former patient who 
was treated at Abington Memorial Hospital since 1984, with 
multiple admissions to that facility and severely restricted 
activities due to pulmonary conditions.  The doctor noted that 
the Veteran suffered from chronic obstructive pulmonary disease 
(COPD), hypertension, and pulmonary hypertension.

Another private treating physician, Dr. P, also provided an 
August 2002 statement, informing that the Veteran had been seen 
on an outpatient basis since November 1998, with treatment of the 
Veteran until his death.  The physician noted that the Veteran 
had advanced primary pulmonary hypertension, as well as diabetes, 
gout, and peripheral neuropathy.  

Additional treatment records including from Abington Memorial 
Hospital reflect treatment and hospitalization in years 
immediately prior to death particularly for the Veteran's 
advanced pulmonary disorders, including COPD and pulmonary 
hypertension, as well as multiple bouts of pneumonia.  However, 
no record could be obtained showing diagnosis or treatment for 
pneumonia or other respiratory disorders between service and the 
mid-1990s, with the exception of the history, noted supra, of 
recurrent pneumonia as listed on the July 1974 Abington Memorial 
Hospital admission report.

A VA medical opinion was obtained in September 2009, based on 
review of the claims file.  The reviewer noted that the Veteran 
had pneumonia once in service which "resolved completely without 
residuals[,] and that occurrence of pneumonia during the military 
service cannot be considered the basis of any chronic lung 
disorder occurring after military days."  The doctor noted the 
Veteran had a
75-pack-year history of smoking post service, and that he had 
eventually developed "chronic obstructive airway disease, 
pulmonary hypertension and - perhaps - pulmonary fibrosis."  The 
reviewer noted that the Veteran "clearly" had obstructive 
airway disease as confirmed by pulmonary function study.  The 
reiewer concluded unequivocally that the Veteran's service was 
unrelated to the sepsis, pneumonia, and pulmonary hypertension 
noted to be causes of his death on the death certificate.  The 
physician noted that all three of these causes of death were 
related to the Veteran's history of smoking and alcoholism, and 
further concluded that none of the causes of death was related to 
the Veteran's military service.  

The claimant takes exception to two statements in the September 
2009 medical opinion report.  First, she contends that it would 
be impossible for the Veteran to have smoked for 75 years 
following service because the Veteran died prior to the age of 
75.  The claimant clearly misapprehends the physician's 
statement, since the physician was referring to pack-years, which 
means the number of years smoking multiplied by the number of 
packs of cigarettes smoked daily.  Thus a person could have a 30-
pack-year smoking history by smoking three packs per day for 10 
years.  

The 75-pack-year history relied on by the VA physician is 
consistent with the past medical history documented within the 
claims file.  While these past records are inconsistent in the 
number of pack-years history of smoking noted, this is 
principally due to the Veteran's inconsistent self-reporting of 
his past smoking (and drinking) history.  A University of 
Pennsylvania hospital discharge record dated in March 1999 notes 
a self-reported 75-pack-year history of smoking but with smoking 
stopped "many, many years ago."  In contrast, upon a February 
2000 Abington Memorial Hospital hospitalization, the Veteran 
reported that he had quit smoking in 1995, and he then also 
denied any past alcohol use.  Upon a January 2001 Abington 
Memorial Hospital emergency room record, a self-report was noted 
of rare past alcohol use and no past smoking use.  

Notwithstanding the Veteran's inconsistent and clearly frequently 
misleading self-reports of his history of smoking cigarettes and 
drinking alcohol, the weight of the evidence - including records 
noting tobacco use history and records noting alcohol use history 
or treatment or hospitalization for alcohol abuse and its effects 
- is to the effect that the Veteran's smoking was on the order of 
multiple decades of pack-years following his service, and that 
his alcohol abuse was similarly chronic, significant, and long-
standing over multiple decades post service.  

The thrust of the September 2009 VA medical opinion is to the 
effect that the Veteran's long and significant tobacco and 
alcohol use after service caused or substantially contributed to 
the causes of his death, and the Board finds this medical opinion 
not reduced in its credibility or weight by the VA physician's 
reliance on the above-noted March 1999 medical record noting a 
75-pack-year history of smoking post-service, or the examiner's 
reliance on any similar history.  

The claimant's second objection to the VA examiner's report was 
the examiner's use of the phrase "chronic obstructive airway 
disease."  The claimant contends that this condition was never 
diagnosed in the Veteran's medical records.  However, review of 
the Veteran's records in the decade prior to his death reveals 
numerous diagnoses of COPD, which, when referring to the lungs, 
is but a medical semantic variation on chronic obstructive airway 
disease.  The Board does not believe such a minor variance in 
medical nomenclature warrants further review, notwithstanding 
past admonitions of the Court that the Board not engage in 
medical interpretation unsupported by medical evidence contained 
within the record.  See Colvin v. Derwinski, Vet. App. 171, 175 
(1991).  Upon reviewing the numerous medical records with 
findings of COPD, the September 2009 VA examiner addressed these 
findings by the more general characterization of "chronic 
obstructive airway disease," a significant portion of the 
airways within the body being contained within the lungs.  In the 
absence of any medical indication that the September 2009 VA 
examiner's phrasing is in error, the Board does not find any 
distinction between chronic obstructive pulmonary disease and 
obstructive airway disease.

Regarding the claimant's testimony that the Veteran contracted 
pneumonia five or six times in service and was hospitalized "all 
the time" in service, the Board recognizes that the claimant is 
competent to testify as to her observations at that time and her 
recollections of the state of the Veteran's health, of what 
physicians had told her, and of her personal or first-hand 
knowledge of his treatments and hospitalizations as well as his 
state of well-being, during and after service.  However, the 
Board finds the claimant's testimony regarding the Veteran's 
illness in-service and post-service to be lacking in credibility.  
The medical records from service, about which there is no 
evidence of falsehood within the record (other than the 
claimant's contrary statements), clearly show but a single 
hospitalization for conditions including pneumonia, but numerous 
treatments for diagnosed chronic and severe alcoholism. 

The Board does not doubt, as the claimant has averred, that the 
Veteran was always or repeatedly getting sick in service and was 
ill on a fairly continuous basis after service, but the medical 
records in service and after service quite clearly show that the 
Veteran's illnesses, including severe illnesses, in service were 
most frequently due to severe alcoholism and its effects.  With 
all due respect, the claimant in her testimony entirely fails to 
recognize that reality, and seeks instead to attribute his 
ongoing illness in, and after, service to pneumonia while 
ignoring his recurrent alcoholism.  Her credibility is undermined 
by her narrative's inconsistence with contemporaneous medical 
records both in service and after service, showing alcoholism to 
be a severe and ongoing condition with which the Veteran 
suffered.  
Accordingly, the clearly medically documented, entrenched 
chronicity and severity of the Veteran's self destructive habits, 
in particular of alcoholism in service and after service, and 
tobacco use after service, must overwhelm the claimant's contrary 
narrative.  The claimant's testimony that the Veteran was 
hospitalized all the time when in service, as an allusion to a 
recurrent pneumonia condition in service to which she also 
testified, without any mention of alcoholism, must be undermined 
in its credibility by the service treatment and hospitalization 
records showing alcoholism as the single dominant ongoing 
illness.  While her failure to mention in her testimony the 
Veteran's alcohol abuse and treatment for such abuse in, and 
after, service may be regarded as but an error of omission, in 
the context of the present case and the severity of the Veteran's 
alcoholism, such an error must seriously taint the credibility of 
the claimant's narrative as a whole.  

The Veteran himself in August 1974 submitted claims for service 
connection for pneumonia and hypertension.  However, evidence 
then obtained by the RO, including the July 1974 Abington 
Memorial Hospital hospitalization record, detailed supra, 
revealed the Veteran not to suffer from current hypertension or 
pneumonia, but rather from ongoing alcoholism and its effects.  
Then as now, sufficient evidence of hypertension in service or of 
pneumonia or residuals of pneumonia as a chronic condition in 
service or after service was absent.
 
Despite the single notation in the July 1974 Abington Memorial 
Hospital report of a history of recurrent pneumonia, the Board 
finds that the weight of the evidence is still against pneumonia 
as a chronic or ongoing disorder having developed in service or 
having continued from service up to the years preceding death.    
The noted past medical history is simply too non-specific in the 
frequency or time frame of any recurrent pneumonia, to overcome 
other in-service and post-service records not showing any 
recurrent pneumonia present as an ongoing disease from service.  
Further, the VA examiner in September 2009 was clear and 
unequivocal in his opinion that the Veteran's pneumonia was shown 
to have been treated and cured  in service in January 1967, and 
he thus had  no persistent pneumonia from service, with the 
diseases from which he died, including pneumonia, being wholly 
unrelated to service.  

In this case, the Board has carefully reviewed the evidence and 
has considered the medical and lay evidence presented, including 
the testimony provided by the claimant.  While alcoholism was 
clearly present in service and persistent from service for many 
decades, and did ultimately contribute to the cause of death, 
service connection for primary alcoholism is barred, and hence 
service connection for the cause of death on that basis is also 
barred.  38 C.F.R. §§ 3.1(m), 3.301, 3.312.  The preponderant 
weight of the evidence is against other disease or disability 
causative of the Veteran's death having developed in service or 
otherwise being causally related to service.  The weight of the 
evidence is also against continuity of symptoms from service of 
any disability causing or contributing to the onset of death.  
The weight of the evidence is also against any disorders that 
caused death or substantially contributed to death or otherwise 
hastened the onset of death having their onset in service or 
otherwise being causally related to service.  

As noted above, the appellant has contended that the Veteran's 
pneumonia in service was not an isolated incident of the disease, 
but was an ongoing condition leading to death, and while she 
competent to address her knowledge of the ongoing nature of the 
Veteran's disabilities, the Board has found the claimant's 
statements in that regard to be lacking in credibility, and 
thereby finds the weight of the evidence to be contrary to those 
assertions.  The weight of the evidence, including numerous 
documented treatments and hospitalizations both in service and 
post service, is to the effect that the ongoing condition from 
service was not pneumonia but alcoholism and effects of 
alcoholism.  

The weight of the evidence is also against any such effects of 
alcoholism having developed into a distinct ongoing or chronic 
disorder during service, with service treatment records showing 
none and none being averred with the exception of the pneumonia, 
as already addressed.  As the service hospitalization report from 
January 1967 clearly documented, the Veteran's pneumonia was 
treated and cured during that hospitalization, without recurrence 
shown (except in the history noted in July 1974, as discussed) 
including upon subsequent treatments in service or after service.  
The September 2009 VA examiner concluded that the pneumonia 
infection in service was resolved in service, and that the 
pneumonia from which the Veteran suffered which contributed to 
his death was unrelated to that in-service pneumonia or otherwise 
to service.  

On the medical questions of causal links between service 
generally and in-service pneumonia in particular on the one hand, 
and conditions including pneumonia causing death on the other, 
the Board affords greater credibility to the medical opinion of 
the September 2009 VA examiner, as a licensed physician who 
carefully reviewed the record, than to the claimant, as a 
layperson without specialized knowledge of the nature of 
infectious diseases or of diseases of the respiratory or 
circulatory systems.  

The Board accordingly finds that a preponderance of the evidence 
is against service connection being warranted for any disease or 
disability causing or substantially contributing to the cause of 
the Veteran's death.  38 C.F.R. § 3.312.  The weight of the 
evidence is to the effect that no such disability developed in 
service as a chronic condition, no such disability was present in 
service and persistent thereafter, and no such disability was 
present from service as evidenced by continuity of 
symptomatology.  38 C.F.R. § 3.303(a),(b).  The evidence is also 
entirely against any disability causative of the Veteran's death, 
such as hypertension, for which there is a first-year-post-
service presumption, having been present to a compensable degree 
within the first post-service year, so as to warrant service 
connection for that disability on that basis.  38 C.F.R. §§ 
3.307, 3.309.  Hence, the Board finds that service connection for 
the cause of the Veteran's death is not warranted.  38 C.F.R. 
§ 3.312.  




ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


